Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov, US PGPUB 2021/0200347 in view of Kim et al., US PGPUB 2014/0055427 hereinafter referenced as Kim.





As to claim 1, Ivanov discloses an electronic device comprising: a housing (housing of tablet 200, fig. 1); 
a display viewed through a portion of the housing (display 200D, fig. 1); 
 a wireless communication circuit positioned inside the housing (e.g. [0226] A radio channel is formed between the RF unit 21A and an RF unit 417A of the tablet type information terminal 200A to enable transmission and reception of commands and transmission and reception of color information between the stylus 100A and the tablet type information terminal 200A); 
a processor positioned in the housing and operationally connected with the display and the wireless communication circuit (MPU 403, fig. 5); and 
a memory positioned inside the housing, and operationally connected with the processor (e.g. memory 4036 of control unit 403, fig. 8), wherein the memory stores instructions that when executed, cause the processor to: establish a wireless communication link with a stylus pen, which is inserted into an inner space of the housing, based on a short-range wireless communication protocol, through the wireless communication circuit (e.g. the radio link determining circuit 4033 of control unit 403 determines whether or not the radio link with the stylus 100 is established, by monitoring a signal received by the RF unit 417);
receive a signal including color information associated with an outer appearance of the stylus pen from the stylus pen, through the wireless communication circuit and the short-range wireless communication protocol ([0024] the control circuit detects the color information by the optical sensor and controls the color presenting circuit disposed in the pen tip portion of the stylus so as to present the color information in response to a trigger signal of the trigger signal generating circuit);
receive at least one stroke input onto the display through the stylus pen; and display at least one stroke with a color defined based on the color information, in response to the received stroke input ([0260] Moreover, the color presenting circuit is disposed in the pen tip portion of the stylus 100A. The contents presented by the color presenting circuit can therefore be checked without the movement of a line of sight at a time of drawing operation).
Ivanov does not specifically disclose perform a memo function associated with the stylus pen, in response to sensing that the stylus pen is detached from the housing.
However, in the same endeavor, Kim discloses perform a memo function associated with the stylus pen, in response to sensing that the stylus pen is detached from the housing ([0025] FIGS. 30 to 34 illustrate a memo function of the mobile terminal of FIG. 1 according to a user gesture using the stylus). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ivanov to further include Kim’s method of performing a memo function in order to use the stylus for multiple purposes.

As to claim 11, Ivanov discloses a method of an electronic device, the method comprising: establishing a wireless communication link, which is based on a short-range wireless communication protocol, with a stylus pen (e.g. [0226] A radio channel is formed between the RF unit 21A and an RF unit 417A of the tablet type information terminal 200A to enable transmission and reception of commands and transmission and reception of color information between the stylus 100A and the tablet type information terminal 200A);
receiving a signal, which includes color information associated with an outer appearance of the stylus pen from the stylus pen, through the short-range wireless communication protocol ([0024] the control circuit detects the color information by the optical sensor and controls the color presenting circuit disposed in the pen tip portion of the stylus so as to present the color information in response to a trigger signal of the trigger signal generating circuit);
receiving at least one stroke input onto a display of the electronic device through the stylus pen; and displaying at least one stroke with a color, which is defined based on the color information, in response to the received stroke input ([0260] Moreover, the color presenting circuit is disposed in the pen tip portion of the stylus 100A. The contents presented by the color presenting circuit can therefore be checked without the movement of a line of sight at a time of drawing operation).
Ivanov does not specifically disclose perform a memo function associated with the stylus pen, in response to sensing that the stylus pen is detached from the housing of the electronic device.
However, in the same endeavor, Kim discloses perform a memo function associated with the stylus pen, in response to sensing that the stylus pen is detached from the housing of the electronic device ([0025] FIGS. 30 to 34 illustrate a memo function of the mobile terminal of FIG. 1 according to a user gesture using the stylus). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ivanov to further include Kim’s method of performing a memo function in order to use the stylus for multiple purposes.

As to claim 2, the combination of Ivanov and Kim discloses the electronic device of claim 1. The combination further discloses the memo function associated with the stylus pen is performed in a state that a portion of the display is turned off (Kim, [0178] The controller 180 may control the mobile terminal 100 to enter the dim state upon sensing that the stylus 10 is put down on an area other than the display 151).

As to claim 3, the combination of Ivanov and Kim discloses the electronic device of claim 1. The combination further discloses the memo function associated with the stylus pen is performed in a state that the display maintains a black background (Kim, [0218] Referring to FIG. 41(b), when the user makes a gesture of rubbing the stylus 10, the controller 180 can change the brightness and/or color of the display 151 according to the gesture. For example, the controller 180 can make the display 151 brighter or darker or change the color of the display 151).

As to claim 4, the combination of Ivanov and Kim discloses the electronic device of claim 3. The combination further discloses the display is implemented with an organic light-emitting diode (OLED) or a liquid crystal display (LCD) (Kim, [0059] The display 151 may include at least one of a liquid crystal display, a thin film transistor liquid crystal display, an organic light-emitting diode display, a flexible display and/or a three-dimensional display).

As to claim 5, the combination of Ivanov and Kim discloses the electronic device of claim 4. The combination further discloses the memo function associated with the stylus pen is performed in a state that the electronic device is maintained in a locking state (Kim, [0189] for example, if the mobile terminal 100 enters the standby state or the lock state during execution of the memo function, the memo function can be directly executed through the shortcut icon SI).

As to claim 6, the combination of Ivanov and Kim discloses the electronic device of claim 1. The combination further discloses the instructions cause the processor to: display a first object for storing information on the at least one stroke input, on one area of the display; and store, in the memory, the information on the at least one stroke input together with the color information, in response to a user input of selecting the first object (Ivanov, [0058] When one of the color regions C1, C2, . . . , Cm of the color palette 202 on the display screen 200D is selected by a finger or the stylus 100, the tablet type information terminal 200 recognizes color information corresponding to the color region selected by the finger or the stylus 100 by the position detecting device 201, stores the color information in the memory, and sets the color information as the color of a locus to be drawn by the stylus 100 on the tablet type information terminal 200). 

As to claim 7, the combination of Ivanov and Kim discloses the electronic device of claim 6. The combination further discloses the instructions cause the processor to: display, on one area of the display, at least one of a second object for deleting a portion of the at least one stroke and a third object for initializing the at least one stroke which is displayed (Kim, [0195] Referring to FIG. 28(a), the user may make a gesture of erasing the previously input memo with the stylus 10 gripped upside down). 

 	As to claim 8, the combination of Ivanov and Kim discloses the electronic device of claim 6. The combination further discloses the instructions cause the processor to: execute a memo application associated with the stylus pen, and wherein an execution screen of the memo application includes a specified background screen and the at least one stroke which is displayed on the display with the color when the memo function is executed (Kim, the dim state of fig. 18). 

As to claim 9, the combination of Ivanov and Kim discloses the electronic device of claim 1. The combination further discloses the instructions cause the processor to: execute a memo application associated with the stylus pen; receive a user input for selecting a first color (Kim, [0213] FIG. 40 illustrates selection of a function of the mobile terminal of FIG. 1 according to operation of pushing the stylus); 
receive a memo input onto an execution screen of the memo application, through the stylus pen; and display, on the display, at least one second stroke, which corresponds to the memo input, with the first color (Kim, [0217] Referring to FIG. 41(a), the display 151 may be displayed in a predetermined brightness and/or color). 

As to claim 10, the combination of Ivanov and Kim discloses the electronic device of claim 1. The combination further disclose the instructions cause the processor to: execute a memo application associated with the stylus pen; receive a memo input onto an execution screen of the memo application, through the stylus pen; and display the memo input with a color, which is specified based on the color information, onto the display (Kim, [0188] For example, a first shortcut icon SI1 corresponding to a painting function and a second shortcut icon SI2 corresponding to a memo function can be displayed). 

As to claim 12, the combination of Ivanov and Kim discloses the method of claim 11. The combination further disclose the memo function associated with the stylus pen is performed in a state that a portion of the display is turned off (Kim, [0178] The controller 180 may control the mobile terminal 100 to enter the dim state upon sensing that the stylus 10 is put down on an area other than the display 151). 

As to claim 13 the combination of Ivanov and Kim discloses the method of claim 11. The combination further disclose displaying a first object for storing information on the at least one stroke input, on one area of the display; and storing, in a memory, the information on the at least one stroke input, together with the color information, in response to a user input for selecting the first object (Ivanov, [0058] When one of the color regions C1, C2, . . . , Cm of the color palette 202 on the display screen 200D is selected by a finger or the stylus 100, the tablet type information terminal 200 recognizes color information corresponding to the color region selected by the finger or the stylus 100 by the position detecting device 201, stores the color information in the memory, and sets the color information as the color of a locus to be drawn by the stylus 100 on the tablet type information terminal 200). 

As to claim 14, the combination of Ivanov and Kim discloses the method of claim 13. The combination further disclose displaying, on one area of the display, at least one of a second object for deleting a portion of the at least one stroke, which is displayed, and a third object for initializing the at least one stroke which is displayed (Kim, [0195] Referring to FIG. 28(a), the user may make a gesture of erasing the previously input memo with the stylus 10 gripped upside down). 

As to claim 15, the combination of Ivanov and Kim discloses the method of claim 13. The combination further disclose executing a memo application associated with the stylus pen, wherein an execution screen of the memo application includes a specified background screen and the at least one stroke which is displayed on the display with the color when the memo function is executed (Kim, the dim state of fig. 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
6/11/2022